Citation Nr: 0612971	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-08 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
compensation benefits.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.


FINDING OF FACT

The appellant had no service in the Regular Philippine Army 
or as a Recognized Guerrilla for VA compensation purposes.


CONCLUSION OF LAW

There is no legal authority for entitlement to VA 
compensation benefits for the appellant.  38 U.S.C.A. §§ 
101(2), 107, 1521, 5107(a), 5107A (West 2002); 38 C.F.R. §§ 
3.1, 3.2, 3.4, 3.6, 3.40, 3.41, 3.203 (2005); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he is entitled to VA compensation 
benefits.  The provisions of 38 U.S.C.A. §§ 1110 and 1131 set 
forth as requirements for compensation benefits that the 
person who served during military service be a "veteran."  
The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by a claimant such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty or original certificate 
of discharge, without verification from the appropriate 
service department if the evidence:

*	1) is a document issued by the service department or is 
a copy of an original document issued by a public 
custodian of records, who certifies that it is a true 
and exact copy of the document in the custodian's 
custody; and,
*	2) the document contains needed information as to 
length, time, and character of service; and, 
*	3) in the opinion of VA, the document is genuine and the 
information contained in it is accurate.  

38 C.F.R. § 3.203.

Service before July 1, 1946, in the organized military forces 
of the 
Government of the Commonwealth of the Philippines (Regular 
Philippine Army) while such forces were in the service of the 
Armed Forces of the United States pursuant to the Military 
Order of the President dated July 26, 1941, including service 
as a recognized guerrilla, does not constitute active 
military, naval or air service qualifying for VA benefits.  
38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40.  

In support of his claim, the appellant submitted an Affidavit 
for Philippine Army Personnel dated in February 1946 
purporting to show dates of service in various units from 
December 1943 to February 1946, and a document from the 
General Headquarters, Armed Forces of the Philippines, Office 
of the Adjutant General dated in November 2002 reflecting 
Recognized Guerilla service from December 1943.

However, basic eligibility for VA benefits may be established 
only upon verification of valid military service by the 
National Personnel Records Center (NPRC).  In a July 2003 
response, the NPRC determined that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas.  The Board is bound by 
this determination.

Thus, because the NPRC determined that the appellant had no 
service in the Philippine Commonwealth Army, including 
recognized guerrilla service, he cannot be considered a 
"veteran" for VA purposes and the law precludes basic 
eligibility for VA benefits.  Accordingly, basic eligibility 
for VA benefits is denied as a matter of law.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  

This law provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004)). 

Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  

When the law and not the evidence is dispositive of the 
claim, the VCAA is not applicable.  See Mason, 16 Vet. App. 
at 132 (VCAA not applicable to a claim for nonservice-
connected pension when the claimant did not serve on active 
duty during a period of war); Smith (Claudus) v. Gober, 14 
Vet. App. 227 (2000) (VCAA did not affect a federal statute 
that prohibited payment of interest on past due benefits), 
aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  

Moreover, the regulations provide that VA will refrain from 
providing assistance in obtaining evidence when the appellant 
is ineligible for the benefit sought "because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal entitlement."  38 C.F.R. § 3.159(d).  As the law 
(i.e., the appellant's basic eligibility) is dispositive in 
the instant claim, and the VCAA is not applicable.




ORDER

The appellant has failed to meet the basic eligibility 
requirements for VA compensation benefits and his claim is 
denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


